Exhibit 10.14

EDGEWATER OFFICE PARK

WAKEFIELD, MASSACHUSETTS

THIRD AMENDMENT TO LEASE

Epsilon Data Management, LLC

Third Amendment to Lease (“Third Amendment”) dated as of November 10, 2009
between 601 Edgewater LLC, a Delaware limited liability company (“Landlord”),
and Epsilon Data Management, LLC, a Delaware limited liability company
(“Tenant”).

Background

Reference is made to a lease dated July 30, 2002, and amended on August 29, 2007
and October 3, 2008 (the “Lease”) between Landlord and Tenant for certain
premises containing 113,433 square feet of Rentable Floor Area (the “Original
Premises”) in the building known as 601 Edgewater Drive, Wakefield, MA (the
“Building”). Capitalized terms used and not otherwise defined in this Third
Amendment shall have the meanings ascribed to them in the Lease.

Landlord and Tenant desire to enter into this Third Amendment to add certain
expansion space to the Original Premises on the terms more particularly set
forth in this Third Amendment.

Agreement

FOR VALUE RECEIVED, Landlord and Tenant agree as follows:

I.    Expansion.

(a)    Phase I Expansion. Effective as of the First Expansion Commencement Date
(defined below), subject to the terms and provisions of this Third Amendment,
Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to lease from
Landlord 5,482 square feet of Rentable Floor Area (the “First Additional
Premises”) as shown on the floor plan attached hereto as Exhibit A-1 and 3,142
square feet of Rentable Floor Area (the “Second Additional Premises”) as shown
on the floor plan attached hereto as Exhibit A-2 Tenant’s lease of the First
Additional Premises and the Second Additional Premises shall be on all of the
same terms and conditions as the Original Premises, except as otherwise
specified herein. Effective as of the First Expansion Commencement Date, the
First Additional Premises shall be made a part of the Premises under the Lease.
Effective as of the Second Expansion Commencement Date, the Second Additional
Premises shall be made a part of the Premises. As set forth in Section 1
(e) below, Landlord shall endeavor to deliver both the First Additional Premises
and the Second Additional Premises to Tenant on July 1, 2010 (the “Estimated
First Expansion Commencement Date”) free of all tenants and occupants (including
their personal property and trade fixtures), in broom clean condition, good
working order and compliance in all material respects with applicable laws,
codes, ordinances, rules and regulations. The First Expansion Commencement Date
shall be the earlier of (i) the date Tenant enters into possession of all or any
portion of the First Additional Premises for the conduct of its business or
(ii) the date which is the later of (x) the Estimated First Expansion
Commencement Date or (y) the date which is three (3) months after the First
Additional Premises are delivered to Tenant for Tenant’s Expansion Construction
under Exhibit B. The Second Expansion Commencement Date shall be the earlier of
(i) the date Tenant enters into possession of all or any portion of the Second
Additional Premises for the conduct of its business or (ii) the date which is
the later of (x) the Estimated First Expansion Commencement Date or (y) the date
which is three (3) months after the Second Additional Premises are delivered to
Tenant for Tenant’s Expansion Construction under Exhibit B.

 



--------------------------------------------------------------------------------

(b)    Phase II Expansion, Effective as of the Third Expansion Commencement Date
(defined below), subject to the terms and provisions of this Third Amendment,
Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to lease from
Landlord 5,553 square feet of Rentable Floor Area (the “Third Additional
Premises”) as shown on the floor plan attached hereto as Exhibit A-3. Tenant’s
lease of the Third Additional Premises shall be on all of the same terms and
conditions as the Original Premises, except as otherwise specified herein.
Effective as of the Third Expansion Commencement Date, the Third Additional
Premises shall be made a part of the Premises under the Lease. As set forth in
Section 1(e) below, Landlord shall endeavor to deliver the Third Additional
Premises to Tenant on February 1, 2011 (the “Estimated Third Expansion
Commencement Date”) free of all tenants and occupants (including their personal
property and trade fixtures), in broom clean condition, good working order and
compliance in all material respects with applicable laws, codes, ordinances,
rules and regulations. The Third Expansion Commencement Date shall be the
earlier of (i) the date Tenant enters into possession of all or any portion of
the Third Additional Premises for the conduct of its business or (ii) the date
which is the later of (x) the Estimated Third Expansion Commencement Date or
(y) the date which is three (3) months after the Third Additional Premises are
delivered to Tenant for Tenant’s Expansion Construction under Exhibit B.

(c)    Phase III Expansion. Effective as of the Fourth Expansion Commencement
Date (defined below), subject to the terms and provisions of this Third
Amendment, Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to
lease from Landlord 7,908 square feet of Rentable Floor Area (the “Fourth
Additional Premises” and collectively with the First Additional Premises, the
Second Additional Premises, and the Third Additional Premises the “Additional
Premises”) as shown on the floor plan attached hereto as Exhibit A-4. Tenant’s
lease of the Fourth Additional Premises shall be on all of the same terms and
conditions as the Original Premises, except as otherwise specified herein.
Effective as of the Fourth Expansion Commencement Date, the Fourth Additional
Premises shall be made a part of the Premises under the Lease. As set forth in
Section 1(e) below, Landlord shall endeavor to deliver the Fourth Additional
Premises to Tenant on October 1,2011 (the “Estimated Fourth Expansion
Commencement Date” and collectively with the Estimated First Expansion
Commencement Date, the Estimated Second Expansion Commencement Date, and the
Estimated Third Expansion Commencement Date, the “Estimated Commencement Dates”)
free of all tenants and occupants (including their personal property and trade
fixtures), in broom clean condition, good working order and compliance in all
material respects with applicable laws, codes, ordinances, rules and
regulations. The Fourth Expansion Commencement Date shall be the earlier of
(i) the date Tenant enters into possession of all or any portion of the Fourth
Additional Premises for the conduct of its business or (ii) the date which is
the later of (x) the Estimated Fourth Expansion Commencement Date or (y) the
date which is three (3) months after the Fourth Additional Premises are
delivered to Tenant for Tenant’s Expansion Construction under Exhibit B.

 

2



--------------------------------------------------------------------------------

(d)    Tenant acknowledges that Tenant will not be able to lease Additional
Premises from which existing tenants do not vacate. Landlord shall deliver
written notice to Tenant on or before the date which is four (4) months prior to
each applicable Estimated Commencement Date if Landlord does not reasonably
expect that an existing tenant will vacate the applicable Additional Premises
and Tenant shall have the right, by written notice given to Landlord on or
before such Estimated Commencement Date and subject to the provisions of this
paragraph, to terminate this Third Amendment with respect to the applicable
Additional Premises effective as of the date which is thirty (30) days after
Tenant delivers such notice to Landlord, unless prior to Tenant’s termination
notice Landlord delivers a notice stating that Landlord expects to deliver such
Additional Premises by the applicable Estimated Commencement Date pursuant to
the terms and provisions of this Third Amendment. Neither Tenant nor Landlord
shall have any further obligations with respect to such Additional Premises
except as specifically set forth in this Third Amendment.

(e)    Delivery of Additional Premises. Subject to delay caused by Force Majeure
or caused by action or inaction of Tenant, Landlord shall endeavor, in good
faith, to have each Additional Premises ready for delivery to Tenant on the
respective Estimated Commencement Dates. Landlord’s failure to have any
Additional Premises ready for delivery to Tenant on the respective Estimated
Commencement Dates, for any reason, shall not give rise to any liability of
Landlord hereunder, shall not constitute a Landlord’s default, shall not affect
the validity of this Third Amendment or the Lease, and shall have no effect on
the beginning or end of the Term as otherwise determined hereunder or on
Tenant’s obligations associated therewith.

(f)    Annual Fixed Rent for the Additional Premises. Commencing on each
Expansion Rent Commencement Date (as defined below) and continuing through the
Term Expiration Date, Tenant shall pay Annual Fixed Rent for the Additional
Premises in the amount per rentable square foot set forth in Section 4 below
beginning with the base rental rate then in effect at the time of the applicable
Expansion Rent Commencement Date and otherwise on the same terms and conditions
as the Original Premises.

(g)    Additional Rent. Commencing on the first anniversary of the First
Expansion Commencement Date and continuing through the Term Expiration Date,
payments of Additional Rent for the Additional Premises for Landlord’s Operating
Expenses and Taxes shall be determined and paid at the times and in the manner
set forth in Sections 2.5 and 2.6 of the Lease (using the new figures for Base
Operating Expenses and Base Taxes provided under this Third Amendment). Tenant
shall have no obligation to pay Additional Rent for Landlord’s Operating
Expenses and Taxes allocable to the Additional Premises for the period prior to
the first anniversary of the First Expansion Commencement Date. From and after
the First Expansion Commencement Date, however, Tenant shall pay for all
electricity consumed in the Additional Premises as set forth in Section 2.7 of
the Lease and any other additional charges incurred under the Lease for the
Additional Premises other than Additional Rent for Landlord’s Operating Expenses
and Taxes.

 

3



--------------------------------------------------------------------------------

On or before December 1 of each calendar year during the Term, Landlord shall
provide Tenant with a good faith estimate of Landlord’s Operating Expenses and
Taxes for the following calendar year. Landlord may from time to time revise
such estimate based on available information relating to Landlord’s Operating
Expenses and Taxes or otherwise affecting the calculation under Section 2.6 of
the Lease.

Section 2.6.3 of the Lease is hereby amended by deleting the last three
(3) sentences thereof in their entirety. In consideration of the foregoing,
Landlord shall provide Tenant with a credit against Annual Fixed Rent under the
Lease in the amount of $87,559.84.

(h)    As-Is. The Additional Premises are being leased in their “as-is”
condition without representation or warranty by Landlord, and Landlord shall not
be required to perform any work in connection with Tenant’s occupancy of the
Additional Premises during the Term.

2.     Tenant Improvement Allowance and Space Allowance. Landlord shall
reimburse Tenant for actual third-party costs incurred by Tenant to make
improvements to each of the Additional Premises, including the cost of any
furniture, cabling, fixtures or equipment purchased in connection with making
such improvements, in amounts equaling the Tenant Improvement Allowance
applicable to such Additional Premises leased and improved by Tenant (the
“Tenant Improvement Allowance”), such reimbursement to be paid in accordance
with Exhibit B attached hereto. The Tenant Improvement Allowance with respect to
each Additional Premises shall be determined by multiplying $30.00 per square
feet of Rentable Floor Area in the applicable Additional Premises times a
fraction (i) the numerator of which is the number of months from and after the
applicable Rent Commencement Date (as defined below) through the Term Expiration
Date and (ii) the denominator of which is 122 months. Attached hereto as
Schedule 1 are estimates of the Tenant Improvement Allowance for each Additional
Premises. In addition, Landlord shall reimburse Tenant for actual third-party
costs of Tenant’s Architect (as defined in Exhibit B attached hereto) incurred
by Tenant for Tenant’s space planning for the Additional Premises in an amount
equaling $2,208.50 (the “Space Planning Allowance”).

3.    Base Building Allowance. Landlord shall reimburse Tenant for actual
third-party costs incurred by Tenant to make improvements to the Building (the
“Base Building Work”) in amounts equaling the Base Building Allowance applicable
to such Additional Premises leased by Tenant (the “Base Building Allowance”),
such reimbursement to be paid in accordance with Exhibit B attached hereto. The
Base Building Allowance with respect to each Additional Premises shall be
determined by multiplying $2.00 per square feet of Rentable Floor Area in the
applicable Additional Premises times a fraction (i) the numerator of which is
the number of months from and after the applicable Rent Commencement Date (as
defined below) through the Term Expiration Date and (ii) the denominator of
which is 122 months. Attached hereto as Schedule 1 are estimates of the Base
Building Allowance for each Additional Premises. The Base Building work is in
the nature of Landlord’s capital and depreciable improvements to the Building
and shall be performed in accordance with Exhibit B attached hereto. Tenant
acknowledges and agrees that (a) Landlord may be performing other work on the
Building during the Term of the Lease, and Tenant shall use reasonable efforts
to cooperate with Landlord with respect to such work including, without
limitation, providing Landlord with reasonable access to the Premises, if
necessary, during performance of such other work, and (b) the Base Building Work
is being performed for Landlord’s purposes only and all Base Building Work shall
be the property of Landlord and shall be retained by Landlord at the expiration
or earlier termination of the Term.

 

4



--------------------------------------------------------------------------------

4.    Annual Fixed Rent. Commencing on First Expansion Rent Commencement Date
(as defined below), Annual Fixed Rent shall be due and payable in equal monthly
installments as provided in Section 2.5 of the Lease as follows:

 

Time Period

   Rent Per Rentable
Square Foot   

Annual Fixed Rent

Expansion Years 1 -3

   $ 23.00    The number of square feet of Rentable Floor Area of Additional
Premises then being leased by Tenant multiplied by $23.00

Expansion Years 4-7

   $ 25.00    The number of square feet of Rentable Floor Area of Additional
Premises then being leased by Tenant multiplied by $25.00

Expansion Year 8-Term Expiration Date

   $ 27.00    The number of square feet of Rentable Floor Area of Additional
Premises then being leased by Tenant multiplied by $27.00

Notwithstanding the foregoing, Tenant shall have no obligation to pay Annual
Fixed Rent (i) with respect to the Second Additional Premises until the Second
Expansion Rent Commencement Date (as defined below) or (ii) with respect to the
Third Additional Premises until the Third Expansion Rent Commencement Date (as
defined below) or (iii) with respect to the Fourth Additional Premises until the
Fourth Expansion Rent Commencement Date (as defined below. As used herein, the
“First Expansion Rent Commencement Date” shall mean the date which is four
(4) months after the First Expansion Commencement Date, the “Second Expansion
Rent Commencement Date” shall mean the date which is four (4) months after the
Second Expansion Commencement Date, the “Third Expansion Rent Commencement Date”
shall mean the date which is four (4) months after the Third Expansion
Commencement Date, and the “Fourth Expansion Rent Commencement Date” shall mean
the date which is four (4) months after the Fourth Expansion Commencement Date.
Each “Expansion Year” shall consist of twelve (12) calendar months beginning
with the First Expansion Rent Commencement Date, except that if the First
Expansion Rent Commencement Date is not the first day of a calendar month, then
Expansion Year 1 shall include the partial month at the beginning of such year
in addition to the following twelve (12) calendar months, and the Annual Fixed
Rent for Expansion Year 1 shall be proportionately increased.

5.    Base Operating Expenses and Taxes. Commencing as of the First Expansion
Commencement Date, (i) the Base Operating Expenses Per Square Foot of Rentable
Floor Area figure with respect to the First Additional Premises, the Second
Additional Premises, and the Third Additional Premises shall be equal to actual
Operating Expenses for calendar year 2011, adjusted to 100% occupancy, (ii) the
Base Operating Expenses Per Square Foot of Rentable Floor Area figure with
respect to the Third Additional Premises shall be equal to actual Operating
Expenses for calendar year 2012, adjusted to 100% occupancy, (iii) the Base
Taxes Per Square Foot of Rentable Floor Area figure with respect to the First
Additional Premises and the Second Additional Premises shall be equal to actual
Taxes for fiscal year 2011, adjusted to 95% occupancy, and (iv) the Base Taxes
Per Square Foot of Rentable Floor Area figure with respect to the Third
Additional Premises shall be equal to actual Taxes for fiscal year 2012,
adjusted to 95% occupancy.

 

5



--------------------------------------------------------------------------------

6.    Parking. Landlord shall provide Tenant four (4) parking spaces per 1,000
rentable square feet of Additional Premises leased by Tenant in the Automobile
Parking Area during the term of the Lease on the same terms and conditions for
parking spaces set forth in Section 11.1 of the Lease. Notwithstanding the
foregoing, two (2) of the aforementioned parking spaces per 1,000 rentable
square feet of the Additional Premises shall be reserved spaces.

7.    Brokerage. Each party represents and warrants that it has had no dealings
with any broker or agent in connection with this Third Amendment, except FHO
Partners, LLC and Wyman Street Advisors. Each such party covenants to defend (by
counsel of the other party’s choice), pay, hold harmless and indemnify such
other party from and against any and all costs, expense or liability for any
compensation, commissions, and charges claimed by any broker or agent, with
respect to this Third Amendment or the negotiation thereof arising from a breach
of the foregoing warranty. Landlord shall pay all commissions due to FHO
Partners, LLC and Wyman Street Advisors in connection with this Third Amendment.

8.    Ratification. Except as set forth herein, the terms of the Lease are
hereby ratified and confirmed.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

EXECUTED as a sealed Massachusetts instrument as of the date first written
above.

 

LANDLORD: 601 EDGEWATER LLC By:   /s/ Donald G. Oldmixon Name:   Donald G.
Oldmixon Title:   Manager

 

TENANT:

EPSILON DATA MANAGEMENT, LLC By:   /s/ Paul Dundon Name:   Paul Dundon Title:  
CFO